COURT OF APPEALS OF VIRGINIA


Present:      Judges Elder, Bumgardner and Lemons


KAREN A. McINTOSH
                                                    MEMORANDUM OPINION *
v.      Record No. 0472-98-4                            PER CURIAM
                                                     NOVEMBER 17, 1998
JOHN A. McINTOSH


                 FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                          Jane Marum Roush, Judge

               (Stephen Andrew Armstrong, on brief), for
               appellant.
               No brief for appellee.



        Karen A. McIntosh (wife) appeals the decision of the circuit

court disbursing the proceeds from the sale of the parties'

former marital home.      The trial court reduced wife's portion of

the disbursed funds in order to pay attorney's fees incurred by

John A. McIntosh (husband) and the real estate commissioner's

fees.       Wife contends that the trial court abused its discretion

by (1) awarding fees to husband although wife prevailed in her

purchase offer; and (2) awarding fees without evidence to show

that the fees were reasonable and necessary under the

circumstances of this case.      Upon reviewing the record and wife's

opening brief, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the decision of the trial court.

 See Rule 5A:27.

        *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
     The record on appeal includes a transcript of the January

30, 1998 hearing on husband's motion to disburse the proceeds of

the sale of the marital home.   We do not consider wife's written

statement of facts which was not timely filed.

     Under the terms of the parties' property settlement

agreement executed in connection with their 1990 divorce, wife

could remain in the marital home for five years.    The parties

agreed that, after five years, wife could buy husband's one-third

interest in the home if they could agree on the purchase price.

If the parties could not agree, the home would be sold and the

parties would split the proceeds, with wife receiving two-thirds

of that amount.
     At the end of five years, the parties could not agree on the

purchase price.   Wife eventually purchased the property for

$300,000 in October 1997, after the appointment of a special real

estate commissioner.   The proceeds were held by the clerk of the

circuit court pending an agreement on disbursement.

     By motion filed December 12, 1997, husband sought a final

order disbursing the sale proceeds.     He argued that he was

entitled to an award of $5,200 in attorney's fees.    He also

argued that wife should be required to pay the real estate

commissioner's fees of $15,844.50 from her two-thirds portion of

the disbursement.   Husband contended that wife unreasonably

refused to cooperate in the sale of the property, requiring

additional hearings and the appointment of the commissioner.




                                - 2 -
     An award of attorney's fees is a matter submitted to the

sound discretion of the trial court and is reviewable on appeal

only for an abuse of discretion.   See Graves v. Graves, 4 Va.

App. 326, 333, 357 S.E.2d 554, 558 (1987).   The key to a proper

award of counsel fees is reasonableness under all the

circumstances.   See McGinnis v. McGinnis, 1 Va. App. 272, 277,

338 S.E.2d 159, 162 (1985).   Our review of the record

demonstrates that the trial court's decision to impose attorney's

fees and commissioner's fees on wife was not an abuse of

discretion.   Wife was repeatedly ordered to show cause for

failing to comply with existing court orders.   She was jailed for

contempt following the August 22, 1997 hearing in which the

commissioner presented evidence documenting wife's attempts to

undermine the commissioner's efforts to sell the marital home.

Interested buyers were unable to view the home, which was listed

for sale at approximately $350,000.    While wife's offer of

$300,000 was the offer finally accepted, her previous offers to

purchase husband's share had been substantially lower.
     The fees of both husband's counsel and the commissioner were

supported by detailed billing records.   In addition, the trial

court was familiar with the case and with the efforts expended by

both husband's counsel and the commissioner.    Husband's

attorney's fees and the commissioner's fees were directly

attributable to wife's refusal to cooperate.    Therefore, we find

no abuse of discretion in the trial court's decision to require



                               - 3 -
wife to pay both fees.

     Accordingly, the decision of the circuit court is summarily

affirmed.

                                                        Affirmed.




                              - 4 -